FILE COPY




                                  COURT OF APPEALS
                                      SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                     CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER             DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                 FORT WORTH, TEXAS 76196-0211             CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                      GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932                  CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                        October 14, 2015

    Catherine Luft                                       Jason Edward Niehaus
    Assistant Criminal District Attorney                 225 W. Hickory St., Suite F
    1450 East McKinney                                   Denton, TX 76201
    Denton, TX 76209                                     * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-15-00046-CR
                                          02-15-00047-CR

                 Trial Court Case Number:        F-2013-0121-B
                                                 F-2014-0742-B

    Style:       Brent Stephens
                 v.
                 The State of Texas

         The appellant’s reply brief has been filed under the date of Tuesday,
    October 13, 2015 in the above referenced cause.

                                                            Respectfully yours,

                                                            DEBRA SPISAK, CLERK


                                                            By: Rene Wallace, Deputy Clerk